CRETELLA, J.,
dissenting. I must dissent from the majority on one determinative issue. In my opinion, the plaintiffs were not entitled to a judgment of strict foreclosure as a matter of law. I agree that there were no material issues of fact in dispute. Furthermore, there was no dispute, material or not, that the plaintiffs were not exempt from the licensing requirements of General Statutes § 36a-511 since the loan of $55,000 exceeded $20,000 and thus required that the plaintiffs, as second mortgage lenders, be licensed. The issue of law to be determined is whether a second mortgage may be foreclosed when the mortgagee has violated § 36a-511.
In deciding the plaintiffs’ motions for summary judgment, the trial court considered each count of the complaint and each count of the special defenses. In its discussion of the defendants’ third special defense, the court discussed only that portion of it relating to the issue of agency and the fiduciary relationship of attorney Steven Torneo. The court ignored and did not rule on the allegations of paragraphs twelve and thirteen of the third special defense, which alleged that the plaintiffs were not licensed to give second mortgages. General Statutes § 36a-511 (formerly General Statutes § 36-224b). Appellate review of a matter of law is de novo, and we may therefore consider the plaintiffs’ lack of a license as raised in the third special defense. See Squeglia v. Squeglia, 234 Conn. 259, 263, 661 A.2d 1007 (1995); Andover Ltd. Partnership I v. Board of Tax Review, 232 Conn. 392, 396, 655 A.2d 759 (1995). It is on the *88licensing violation that I base my dissent. If the lack of a license rendered the second mortgage unenforceable as a matter of law, summary judgment in favor of the plaintiffs cannot be affirmed.
The license issue was raised again on appeal, with the defendants arguing that the plaintiffs failure to be licensed rendered the mortgage unenforceable. The majority opinion concludes that the plaintiffs’ mortgage is good and enforceable and that there exists no authority to support the claim of the defendants that any foreclosure is precluded. The majority states that the loan is not illegal or unenforceable and with that statement I agree.1 It is not the loan that is illegal or unenforceable, but rather the security for that loan, which the plaintiffs hold as second mortgagees.
The licensing provisions of § 36a-511 were established by the legislature to protect the public. The statute carries no remedy on its face that provides for the unenforceability of a second mortgage that is received by an unlicensed mortgagee, although there are possible sanctions and penalties that might be enforced against the mortgagee, Alan Solomon, an attorney. His actions, and more specifically, his erroneous affidavit alleging exemption from the license requirements of General Statutes § 36a-512 might be the subject of a grievance committee action or the insurance commissioner might take action against both mortgagees pursuant to General Statutes § 36a-50 (3) (b). Such issues are not before us in this appeal.
This case is most like DiBiase v. Garnsey, 103 Conn. 21, 130 A. 81 (1925). In that case, a statute required that any car repair bill over $50 be the subject of written authority to make the repairs, the penalty for violation *89being a fine against the repairman. The statute in DiBi-ase made no mention as to whether an oral contract for repairs could be enforced. The court held, nevertheless, that when a contract violates a statute the contract itself may become void even where the statute does not so provide. Id., 26-28. This case and its holding were approvingly cited in Barrett Builders v. Miller, 215 Conn. 316, 324, 576 A.2d 455 (1990). “Connecticut law has long recognized that restitution is not available for performance rendered pursuant to a contract that is unenforceable on public policy grounds.” Id., 323-24. When a court finds that an express public policy has been violated, it must take such steps as are available to provide protection and relief to the public. Not to do so in this case would mean that the court would thwart the legislative purposes of § 36a-511.
Accordingly, I would set aside the judgment of foreclosure.

 It may well be that the plaintiffs have a cause of action to allow suit on the note. That is not before us here.